DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 3/10/2022.
2. 	Claims 21-32, 38-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.

Claim Objections
Claims 21-32
Claim 21 is objected to because of the following informalities:
Examiner points out that while the amended claim 21 recites a “bond selection server,” there is no mention of a server by that name in the Specification or the Figures.  Presumably, this was a typographical error.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-32, 38-40
Claims 21-32, 38-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]

Independent Claim 21 Limitation
Abstract Idea / Insignificant Activity
receiving, from an authorized participant (AP) workstation, a request to generate one or more shares in an ETF;
Certain Methods of Organizing Human Activity
determining an intraday indicative value of the ETF by consolidating partial pricing data, retrieved from a plurality of pricing agents, to maintain a confidentiality of a makeup of the ETF;
Mental Process
transmitting, to a bond-data consolidation server via a secure gateway, an indication of interest regarding available CR-Bonds, wherein the available CR-Bonds are puttable bonds that are conditioned upon sale and redemption restrictions, wherein the bond-data consolidation server comprises an access authorization and accounting server and the secure gateway is configured to enable secure data transmission between the bond-data consolidation server and a plurality of servers comprising the ETF server, wherein the sale and redemption restrictions include:
a restriction that the CR-Bonds are permitted to be purchased or redeemed in a transaction with a corresponding bond issuer; and
a restriction that redemptions of the CR-Bonds are permitted when an ETF redemption occurs;
Certain Methods of Organizing Human Activity
receiving, from the bond-data consolidator server a C-R bond offering data, wherein the bond-data consolidation server is coupled to a bond-offering database, and wherein the received CR-Bond offering data identifies a plurality of available CR-Bonds offered by a plurality of bond issuers;
Certain Methods of Organizing Human Activity
selecting for purchasing, by the bond selection server and based on the filtered CR-Bond data, one or more bonds from the plurality of available CR-Bonds offered by the plurality of bond issuers from the received CR-Bond offering data and creating an electronic purchase request message;
Mental Process
transmitting, from the ETF server via the secure gateway, the electronic purchase request message requesting to purchase the one or more bonds, the message comprising identity and quantity data of the one or more selected bonds;
Insignificant Extra Solution Activity
storing a plurality of shares of the ETF in a portfolio database coupled to the ETF server, wherein the ETF shares are backed by a debt portfolio comprising CR-Bonds issued by a plurality of companies and further comprising the one or more selected bonds; and
Insignificant Extra Solution Activity
generating, an updated intraday indicative value based on the plurality of shares of the ETF in the portfolio database coupled to the ETF server.
Certain Methods of Organizing Human Activity


Based on the Background to the Disclosure from the Specification Para [0003], Applicant’s invention relates to collective investment vehicles such as ETFs.  Examiner notes that the concept of purchasing conditional-redemption bonds with sale and redemption restrictions from a bond issuer backed by debt securities falls under the abstract idea groupings of Fundamental Economic Practices and/or Commercial or Legal Interactions such as: creating a contractual relationship (buySAFE); mitigating settlement risk (Alice); hedging (Bilski); managing a stable value protected investment plan (Bancorp); processing credit application between customer and dealer (Credit Acceptance); processing information through a clearinghouse (Dealertrack); local processing of payments for remotely purchased goods (Inventor Holdings); evaluating loan financing (Mortgage Grader).
Hence, the independent claims recite abstract ideas.
The dependent claims merely limit the abstract idea by providing examples of ETF creation process, and types of – requestors, originators, bond offering data, and investment criteria – that are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – se MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element(s) recited by the claims, beyond the abstract idea, are: ETF server, authentication, authorization and accounting (AAA) sever, bond-data consolidation server.  
From the Specification:
Para [0032] (“With reference to FIG. 1B, a computer system, or system networked computers 150, may be used to implement various transactions and data transfers associated with operation of the ETF described herein.  The system 150 preferably includes an AP workstation 152, ETF system 160, a bond-data consolidator system 161, a market/exchange system or DTC 163, and company workstations including company A workstation 165 and company B workstation 167.  The various components communicate over network 156, which may be a public network such as the Internet, or a private network including leased lines, or a virtual private network using virtual private network (VPN) protocols.”)
Para [0035] (“The systems described herein, such as those shown in FIGS. 1A and 1B, may include computer readable storage media for use with computer systems to effectuate certain steps described herein. In particular, the computer-readable media may contain instructions to cause a microprocessor to execute the functions described herein.”).
Examiner thus finds that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
[Further, as pointed out, in Objections, Examiner points out that while the amended claims recite a bond selection server, there is no mention of a server by that name in the Specification or the Figures.  Presumably, this was a typographical error].
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Indeed, nothing in the claims improves the functioning of a computer, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, (Fed. Cir. 2019).
Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving request to generate ETF shares; transmitting indication of interest in conditional-redemption (CR) bonds with sale and redemption restrictions; receiving C-R bond offering data from bond issuers; creating purchase request message; transmitting request to purchase one or more C-R bonds; and storing ETF shares backed by debt portfolio including C-R bonds – using generic computer system.  Thus, the claims are not indicative of integration into a practical application.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computing devices as tools.  
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using generic servers to perform the steps of – receiving request to generate ETF shares; transmitting indication of interest in conditional-redemption (C-R) bonds with sale and redemption restrictions; receiving C-R bond offering data from bond issuers; creating purchase request message; transmitting request to purchase one or more C-R bonds; and storing ETF shares backed by debt portfolio including C-R bonds – amounts to no more than mere instructions to apply the exception using generic computing system which is not sufficient recite an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – receiving request to generate ETF shares; transmitting indication of interest in conditional-redemption (CR) bonds with sale and redemption restrictions; receiving C-R bond offering data from bond issuers; creating purchase request message; transmitting request to purchase one or more C-R bonds; and storing ETF shares backed by debt portfolio including C-R bonds – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive.  
Applicant argues (Page 15 of Remarks dated 3/10/222) that a fundamental economic practice is an economic practice that has been long prevalent in our system in commerce; processing EFT shares for protecting data security is clearly not an economic practice.
Examiner respectfully disagrees.
See MPEP 2106.04(a)(2) Abstract Idea Groupings [R-10.2019]
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
The courts have used the phrases “fundamental economic practices” or “fundamental economic principles” to describe concepts relating to the economy and commerce.  Fundamental economic principles or practices include hedging, insurance, and mitigating risks.
The term “fundamental” is not used in the sense of necessarily being “old” or “well-known.”  See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a “fundamental economic practice”); In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential) (claims to a new method of allocating returns to different investors in an investment fund was a fundamental economic concept).  However, being old or well-known may indicate that the practice is fundamental.  See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 219-20, 110 USPQ2d 1981-82 (2014) (describing the concept of intermediated settlement, like the risk hedging in Bilski, to be a “’fundamental economic practice long prevalent in our system of commerce’” and also as “a building block of the modern economy”) (citation omitted); Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) (claims to the concept of hedging are a “fundamental economic practice long prevalent in our system of commerce and taught in any introductory finance class.”) (citation omitted); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1313, 120 USPQ2d 1353, 1356 (2016) (“The category of abstract ideas embraces ‘fundamental economic practice[s] long prevalent in our system of commerce,’ … including ‘longstanding commercial practice[s]’”).
The origin of pooled investments dates back to the creation of investment trusts in 18th century Netherlands, followed by Switzerland, Scotland and United States in the 19th century.  The first modern mutual fund was created in Boston in 1924.  The first modern ETF was launched by the Toronto Stock Exchange in 1990.  In the United State, the first ETF – S&P 500 Depository Receipt (SPDR) – began trading in January of 1993.  From one fund in 1993, the ETF market grew to 102 funds by 2002, and nearly 1,000 by the end of 2009.  See NPL History of Mutual Funds, and History of Exchange Traded Funds.  By the time of filing of the priority application, trading of ETF had already become widespread in financial markets.  For the above reasons, Applicant’s assertion – that issuing ETF is not an old and well-known fundamental economic practice – is not persuasive.
Applicant argues (Page 14-17 of Remarks dated 3/10/222) that claim 21 includes significantly more than the alleged abstract idea; the limitations of claim 21 are confined to a particular, practical application to maintain confidentiality of the security identifier and other confidential data associated with the ETF shares that is not well-understood, routine or conventional.  Applicant also argues that the claimed invention is akin to Example 35 of the Subject Matter Eligibility Guidelines.
Examiner respectfully disagrees.
Maintaining confidentiality or data privacy is merely a business practice in accordance with consumer privacy laws.  To suggest that this was not well-understood, routine or conventional (WURC) is not persuasive.  Moreover, maintaining confidentiality of data does not improve any computers or technology.  
Example 35 of the Subject Matter Eligibility Examples operates in a nonconventional and non-generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone.  That is, the unconventional process includes the ATM’s provision of a random code, the mobile communication device’s generation of the image having encrypted code data in response to the random code, the ATM’s decryption and analysis of the code data, and the subsequent determination of whether the transaction should proceed based on the analysis of the code data. 
In contrast, nothing in Applicant’s claim 21 is comparable to SME Example 35 in its use of encrypted random code in an image to authenticate a customer.  Applicant invention is not directed to information security verification using decryption of codes.  Rather the claimed invention is directed to creating and offering a portfolio of C-R bonds with sale and redemption restrictions which is merely an abstract idea without significantly more.  Hence, this analogy does not hold up.
Previously Addressed Arguments
Applicant argues that each independent claim as a whole is a practical application comprising a combination of elements that are more than a drafting effort designed to monopolize an exception more than what is well-understood, routine and conventional in the field.
Examiner respectfully disagrees.
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, they do not recite additional limitations to integrate.  See Office Guidance, 84 Fed. Reg. at 55.
Hence, they fail to integrate the abstract idea into a practical application.
MPEPE 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field [R-10.2019]: 
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”) (“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly”) 
Similarly here, the claimed invention is directed to creating and offering a portfolio of C-R bonds with sale and redemption restrictions which may be helpful for trading debt securities but has no effect on improving computers or technology.
As in Electric Power, the focus of the claims is not on an improvement of computers as tools, but on certain independently abstract ideas that use computers as tools.  Merely creating an ETF of C-R bonds with sale and redemption restrictions does not transform the otherwise abstract idea of trading pooled investment vehicles into a patent eligible invention.
Applicant’s Specification and claims indicate that the purported improvement relates to the underlying abstract ideas, and the additional elements merely help perform the abstract ideas more efficiently.  See BSG Tech LLC v. BuySeasons, (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention's use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention 'significantly more' than that ineligible concept.”); Synopsys, Inc. v. Mentor Graphics Corp (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea.”); SAP Am., Inc. v. InvestPic (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”).
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.  The present claims are directed to creating ETFs of C-R bonds and merely use a computer system to carry out that task and does not improve the performance of a computer.
Rather than being directed to any specific asserted improvement in computer capabilities, the claim supports the opposite view – that the claimed subject matter is directed to a scheme for creating financial product portfolios using a computer.
Embedding an abstract idea (selling ETF of C-R bonds) in technology (e.g., a “computer system”), is merely an attempt to limit the use of the abstract idea to a particular technological environment, which does not transform an otherwise abstract idea into patent-eligible subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693